Citation Nr: 1704821	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-38 909 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residual weakness, status post-dislocation of the right shoulder (right shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran had active duty in the U.S. Army from August 1987 to March 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

At his request, the Veteran was scheduled for a Travel Board hearing in July 2012; he failed to appear.  As he has not shown good cause for such failure, the Board considers his hearing request withdrawn.

This case was previously before the Board in December 2011 and October 2014, when it was remanded for further development. 


FINDINGS OF FACT

1.  Prior to July 10, 2015, the Veteran's right shoulder disability was manifested by painful motion limited to shoulder level, but not frequent recurrent dislocation of the scapulohumeral joint of the major upper extremity, ankylosis, limitation of motion to midway between the side and shoulder, or malunion of the humerus with marked deformity. 

2. Beginning on July 10, 2015, the Veteran's right shoulder disability is productive of significant functional impairment due to pain and fatigue upon use, but not ankylosis in the major upper extremity, limitation of range of motion to 25 degrees from the side, or fibrous union of the humerous in the major upper extremity.

3.  Resolving all reasonable doubt in favor of the Veteran, he was unable to obtain or maintain gainful employment due to his service-connected PTSD as of January 17, 2012 (the date of his original claim for service connection for PTSD).


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a right shoulder disability prior to July 10, 2015 have not been met. 38 U.S.C. A . § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016).

2. The criteria for a rating of 30 percent for a right shoulder disability for the period from July 10, 2015, have been met.  38 U.S.C. A . § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016).

3.  The criteria for the grant of TDIU have been met from January 17, 2012.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Shoulder Disability

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. A . § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994). 

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  There is no specific diagnostic code used to rate the Veteran's should disability, characterized as recurrent shoulder dislocations, status post Bristow procedure.  

Currently, the Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2016).  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula. 

Under Diagnostic Code 5203, a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a (2016).  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2016). 

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent evaluation is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent evaluation is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2016). 

Under Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent evaluation is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent evaluation is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent evaluation is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum evaluation of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a (2016).

The Veteran filed for an increase in his right shoulder disability in July 2007.  

Turning to the medical evidence, the Veteran underwent a joint examination in December 2007.  The examiner noted that there was some instability in the right shoulder, which occurred every two-three years and was self-reducing.  The Veteran reported constant pain and flare-ups with shooting pain, and that physical therapy has increased his range of motion, and that he received semi-annual injections in the shoulder.  Range of motion was forward flexion 0-110, abduction 0-90, external rotation was not accomplishable, and internal rotation was 0-50.  X-rays showed degenerative changes in the acromioclavicular joint and the glenohumeral joint.    

The Veteran underwent another VA joints examination in July 2008.  The Veteran reported that he had mostly constant pain, with flare-ups, and limitation of range of motion.  The range of motion of the right shoulder was 0-65 for forward flexion, 0-100 for adduction, 0-80 for external rotation, and 0-15 for internal rotation.  The examiner stated that there was no discomfort or difficulty with range of motion testing, no edema, no effusion, tenderness, deformities, weakness, fatigue, or instability.  The examiner's impression was degenerative joint disease of the right shoulder with spurring.

The Veteran underwent right shoulder surgery (video arthroscopy with capsulorrhaphy and labral repair) in October 2008, and there were no complications.  

The Veteran underwent another VA examination in July 2015.  The examiner noted that the Veteran had limited range of motion, weakness, pain, and was unable to sleep on his right shoulder.  The Veteran had flexion 0-90 (with pain), abduction 0-90 (with pain), external rotation 0-45 (with pain), and internal rotation 0-45 (no pain).  The Veteran reported that he was unable to lift his right arm above his head.  The shoulder was moderately tender to palpation, there was evidence of pain with weight bearing, and objective evidence of crepitus.  There was no additional loss of function of range or range of motion after three repetitions.  The examiner reported that pain and fatigue significantly limited functional ability with repeated use over a period of time and during flare-ups.  There was reduction in muscle strength, no muscle atrophy, no ankylosis, and no rotator cuff condition suspected.  The examiner noted that there was shoulder instability and a history of recurrent dislocation, and frequent dislocation episodes.        

The Veteran's VA and private treatment records show that he complained of ongoing right shoulder pain.

Based on the evidence of record, the Board finds that staged ratings are appropriate, and that the Veteran's right shoulder instability more nearly approximates the level of severity contemplated by a 30 percent rating effective July 10, 2015, as he experiences significant functional impairment due to pain and fatigue on use which equates to frequent recurrent dislocation of the scapulohumeral joint of the major upper extremity.  38 C.F.R. § 4.71a (2016).  The preponderance of the evidence is against a finding that the Veteran's right shoulder disability warrants a higher rating than 30 percent as there is no evidence of ankylosis in the major upper extremity that is intermediate between favorable and unfavorable, or range of motion of the major upper extremity limited to 25 degrees from the side, or fibrous union of the humerous in the major upper extremity.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, (2016). All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 30 percent for the Veteran's right shoulder disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).
 
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 20 percent prior to July 10, 2015, and 30 percent thereafter, for a right shoulder disability. Thus, the claim for increased rating is granted to the extent that a 30 percent rating effective July 10, 2015, but not higher, will be assigned.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected right shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
TDIU

The Veteran asserts that he is unable to maintain gainful employment due to his service-connected disabilities.

With respect to the issue of TDIU, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) on January 17, 2012.  A May 16, 2013 rating decision granted service connection for PTSD with an evaluation of 50 percent.  An October 2015 rating decision increased the evaluation for the Veteran's service-connected PTSD from 50 to 100 percent disabling, effective January 14, 2015.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2016).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16 (b) (2016). 

The Veteran is service-connected for a right-shoulder disability and PTSD.  His right shoulder disability was rated as 20 percent disabling from March 17, 1988, 100 percent disabling from October 14, 2008, and again 20 percent disabling from May 1, 2009.  His PTSD was rated as 50 percent disabling from January 17, 2012, and 100 percent disabling from January 14, 2015.  

The Veteran had one service-connected disability (PTSD), evaluated as 50 percent disabling and one (right-shoulder) evaluated at 20 percent prior to January 14, 2015.  At a 50 percent evaluation, the Veteran's service-connected PTSD did not render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The evidence of record shows that the Veteran last worked in 2000 as a machine operator (a pill press operator) in a pharmaceutical company.  See July 8, 2008 VA examination; March 26, 2014 VA treatment notes.  Prior to that, the Veteran worked at a gas station, in landscaping, as a contractor, as a welder at a shipyard, and ran a children's consignment store with his wife.  See May 2013 VA examination.     

Social Security Administration (SSA) records show that the Veteran has been was deemed unemployable since June 2, 2005 due to severe impairment of schizoaffective disorder.  

The Veteran's medical records show that he has been treated at VA since about 2000, that his hygiene and grooming were poor, that he had trouble filling out paperwork, he had subdued mood and flat affect, had flashbacks and sleep issues, heard voices in his head, took a lot of medication, had difficulty abstracting and memory, related to that he had multiple suicidal attempts (including two-three in the past year), had severe depression, was a poor historian, and had a "complex array of serious psychiatric symptoms with a history of multiple substance dependencies."  See May 2013 VA examination.       

The Veteran's previous work experience appears to exclusively involve manual labor.  According to his service separation form, the Veteran graduated from high school, which was presumably his highest level of education. There is no indication in the record that the Veteran had the training, education, or experience that would render him able to maintain sedentary office employment, or that he is able to complete such training.

The Board finds that the Veteran is unable to secure and maintain substantially gainful employment. The Veteran has a high school education and no specialized training which would allow him to find a sedentary job which would accommodate both his physical and psychological disabilities. The Board resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his PTSD symptoms, preclude him from securing or following a substantially gainful occupation. Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 C.F.R. § 3.340 (2016).

As the evidence is at least evenly balanced as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected PTSD, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU back to January 17, 2012, the date of his award of service connection for PTSD.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to rating greater than 20 percent for a right shoulder disability prior to July 10, 2015, is denied.

Entitlement to a 30 percent rating, but not higher, for a right shoulder disability for the period beginning on July 10, 2015, is granted.

Entitlement to TDIU since January 17, 2012 is granted. 




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


